Citation Nr: 0524191	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative pituitary adenoma, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




REMAND

The veteran had active military service from June 1976 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which continued the current 20 percent disability evaluation 
for service-connected postoperative pituitary adenoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In his testimony before the Board in April 2005, the veteran 
reported for the first time that he had been treated at the 
emergency room at Nellis Air Force Base in 2002 for 
dehydration.  The RO obtained treatment records from Nellis 
Air Force Base in March 2005, covering the period between May 
1993 and January 1999, but the record before the Board does 
not contain records of the reported emergency room treatment.  

Consequently, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Obtain any records of emergency room 
treatment and/or hospital admission of 
the veteran from Nellis Air Force Base 
for the period between June 2001 and the 
present.  

2.  Obtain updated records of VA 
treatment from November 2004 to the 
present; the veteran has been receiving 
treatment from the VA Las Vegas 
outpatient clinic.  

3.  After the above records have been 
obtained, or it has been determined that 
further efforts to obtain these records 
would be futile, consider the veteran's 
claim for an increased disability 
evaluation.  If the benefit sought is not 
granted to the appellant's satisfaction, 
he and his representative should be given 
a supplemental statement of the case and 
an appropriate period within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




